Citation Nr: 1329474	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  02-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical disc disease, C-7 fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1985 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2001 rating decision in which the RO, inter 
alia, granted service connection for cervical disc disease, 
C-7 fracture, and assigned an initial 20 percent rating 
effective July 21, 1999.  The Veteran timely perfected an 
appeal as to the assigned disability rating.

In October 2002, the Veteran testified during a hearing 
before RO personnel, and, in January 2007, he testified 
during a hearing before the undersigned Veterans Law Judge 
at the RO. Transcripts of both hearings are of record.

In a decision issued in November 2007, the Board granted a 
10 percent rating for lumbar spine strain prior to July 2, 
2004, and remanded the matter of a rating in excess of 10 
percent for lumbar spine disability from July 2, 2004, to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  The Board also 
denied the Veteran's claim for an increased rating for 
cervical disc disease, but the Veteran appealed the Board's 
decision as to the rating for his cervical spine disability 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In February 2009, counsel for VA's Secretary 
and the Veteran's representative (the parties) filed a Joint 
Motion for Partial Remand and, by Order dated in February 
2009, the Court remanded the matter of a rating in excess of 
20 percent for cervical disc disease to the Board.

Subsequently, in a September 2009 decision, the Board again 
denied the Veteran's claim for a higher rating for cervical 
disc disease.  He again appealed to the Court.  In June 
2010, the parties filed another Joint Motion for Remand with 
the Court.  By Order dated later that month, the Court 
granted the motion, vacating the Board's decision and again 
remanding the matter to the Board.

In December 2010, December 2011, and December 2012, the 
Board remanded the claim for higher rating for cervical 
spine disability to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to 
include additional development of the claim.  On each 
occasion, after accomplishing further action, the RO/AMC 
continued to deny the claim.  Most recently, in June 2013, 
the RO/AMC issued a supplemental statement of the case 
reflecting continued denial of the claim, and subsequently 
returned the matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board again points out 
that the actions requested in the November 2007 remand, in 
connection with the claim for higher rating for lumbar spine 
disability from July 2, 2004, have not yet been 
accomplished; hence, this matter is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  From the July 21, 1999 effective date of the award of 
service connection to September 22, 2002, the Veteran's 
cervical disc disease did not result in more than moderate 
intervertebral disc syndrome (IVDS) with recurring attacks, 
or moderate limitation of motion of the cervical spine; 
there was no demonstrable deformity of the C-7 vertebral 
body due to fracture, and no ankylosis of the cervical 
spine. 

3.  For the period from September 23, 2002 to September 25, 
2003, the Veteran's cervical disc disease did not result in 
more than moderate IVDS with recurring attacks, or moderate 
limitation of motion of the cervical spine; there was no 
ankylosis of the cervical spine, incapacitating or 
neurological manifestations other than those for which 
service connection had been granted and separately rated. 

4.  Since September 26, 2003, forward flexion of the 
cervical spine has not been limited to 15 degrees or less, 
there has been no favorable ankylosis of the entire cervical 
spine, incapacitating episodes, or associated neurological 
abnormalities other than those for which service connection 
and separate ratings have already been granted.

5.  The applicable schedular criteria are adequate to rate 
the disability under consideration at all points pertinent 
to this appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for cervical disc disease, C-7 fracture are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 
4.25, 4.71, 4.71a (2002-2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5287, 5290, 5293 (as in effect prior to 
September 26, 2003); and General Rating Formula and Formula 
for Rating Intervertebral Disc Disease on the Basis of 
Incapacitating Episodes (as in effect from September 26, 
2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b) (1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.  

In this appeal, a May 2004 post-rating letter provided 
notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for increased 
rating for cervical spine disease, as well as what 
information and evidence must be submitted by the Veteran 
and what information and evidence would be obtained by VA.  
A March 2006 letter provided the Veteran with general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  A July 2002 statement of 
the case (SOC) and subsequent (May 2004 and January and 
December 2005) supplemental SOCs set forth the former and 
revised criteria for evaluating the disability under 
consideration (the timing and form of which suffices, in 
part, for Dingess/Hartman).   After the Veteran was afforded 
opportunity to respond, SSOCs issued in October 2006, August 
2011, August 2012, and June 2013 reflect readjudication of 
the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or SSOC, is sufficient to cure a timing 
defect).

Moreover, to whatever extent the aforementioned letters may 
be deficient, the Board observes that the Veteran has 
demonstrated actual knowledge of the information and 
evidence necessary to substantiate his claim for an 
increased rating.  In this regard, a statement accompanying 
the Veteran's September 2002 substantive appeal provided 
detailed argument regarding the service-connected cervical 
spine disability and its effect on daily life and employment 
in relation to the relevant criteria.  

Specifically as regards the Veteran's January 2007 Board 
hearing, it is noted that the United States Court of Appeals 
for Veterans Claims (Court) has held that that provisions of 
38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA 
employees, including Board personnel, in conducting 
hearings: to explain fully the issues, and to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
hearing in this case, the undersigned Veterans Law Judge 
discussed the evidence necessary to substantiate a claim for 
an increased rating.  The Veterans Law Judge specifically 
inquired as to basis of the Veteran's contentions as to why 
his service-connected cervical spine disability was more 
severe than as reflected by the current 20 percent rating 
and indicated that medical evidence supportive of his 
contentions would assist him in substantiating his claim.  
Accordingly, the Bryant duties were met, and the hearing is 
legally sufficient.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, private treatment 
records, and the reports of VA examinations conducted in 
June 2000, November 2002, October 2004, April 2006, and June 
2007.  Also of record and considered in connection with the 
appeal are various statements provided by the Veteran and by 
his representative, on his behalf.  The Board notes that, in 
addition to the paper claims file, there is a paperless, 
electronic (Virtual VA) claims file associated with the 
Veteran's claim.  A review of the paperless claims 
processing system revealed additional medical evidence that 
has been carefully reviewed.  Neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
specific claim on appeal.  The Board finds that no further 
RO action on this matter, prior to appellate consideration, 
is required.  

As regards compliance with prior remands, the Board notes 
that this claim was remanded in December 2010, December 
2011, and December 2012 to assist the Veteran with 
evidentiary development.  In December 2010 and December 
2011, the Board directed the RO/AMC to assist him with the 
collection of any outstanding private records and afford him 
a VA examination.  In December 2012, the Board directed the 
RO/AMC to obtain outstanding VA treatment records, obtain 
relevant employment records from the Federal Aviation 
Administration (FAA), assist the Veteran with the collection 
of any outstanding private records, and afford him an 
examination.  The Board remanded the claim on multiple 
occasions due to address discrepancies that the Veteran 
contended - despite providing VA with a copy of a letter he 
had received with the "incorrect" address - resulted in loss 
of examination notices.  As the record reflects that all 
information requests and examination notices issued after 
the December 2012 Remand were mailed to the address 
specified by the Veteran, the requested development was 
accomplished on remand to the extent possible, so there was 
compliance with these remand directives.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no violation 
under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the 
examiner made the ultimate determination required by the 
Board's remand).  

Specifically, the RO/AMC obtained additional VA treatment 
records, mailed the Veteran requests for authorization for 
the release of private and employment records (after 
appropriate inquiry indicated that a release was necessary 
for information from the FAA), and advised him of multiple 
VA examinations scheduled on his behalf.  However, the 
Veteran did not respond to VA requests for information from 
his private physicians or his employers and he failed to 
appear for examinations scheduled in May and June 2013.  
VA's duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).   Further, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, as here, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).  

As mentioned, the Veteran was afforded VA examinations with 
resulting medical opinions in June 2000, November 2002, 
October 2004, and April 2006.  Although some of the 
examination reports do not explicitly state that the claims 
file was reviewed, the Board finds that the VA examinations 
and accompanying opinions are adequate to decide the issues 
as they are predicated on interviews with the Veteran and 
(then) current physical examinations.  The opinions 
proffered considered evidence pertinent to the current (at 
the time of each examination) severity of his cervical spine 
disability and provided a complete rationale, relying on the 
results of interview, examination, and any records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  38 
C.F.R. § 3.159(c)(4).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  The Veteran has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Moreover, as 
the Veteran failed to report for examinations, the law 
provides that his claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(b).  Consequently, any error 
in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter remaining on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where  there is a question as to which of 
two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the award of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran sustained a cervical spine fracture during 
service and subsequent treatment records reflect that he 
developed cervical disc disease as a result of the in-
service fracture.  As addressed in more detail below, during 
the pendency of this appeal, the criteria for rating 
intervertebral disc syndrome (IVDS) changed, effective 
September 23, 2002.  The rating criteria for all 
disabilities of the spine also changed, effective September 
26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454 
-51458 (2003). 

As noted in the Joint Motion, in determining whether a 
statute or regulation has retroactive effect, the seminal 
case is Landgraf v. USI Film Products, in which the United 
States Supreme Court explained that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result." 511 U.S. 244, 264 (1994).  Moreover, the United 
States Supreme Court observed that "retroactivity is not 
favored in the law" and, to determine whether application of 
a statute or rule will have an improper retroactive effect, 
an agency "must ask whether the new provision attaches new 
legal consequences to events completed before its 
enactment."  Id. at 269-70.  Considerations such as fair 
notice, reasonable reliance, and settled expectations offer 
sound guidance in making the determination.  Id. 

First, a determination must be made as to whether the 
statute or regulation expressly speaks to its temporal 
reach.  Id. at 280.  If not, then a determination must be 
made as to whether application of the new statute would have 
retroactive effect.  Id.  A statute or regulation will have 
an impermissible retroactive effect if its application 
"would impair rights a party possessed when he acted."  Id.  
Here, the 2002 and 2003 regulatory changes became effective 
September 23, 2002, and September 26, 2003, respectively, 
but the regulations did not specifically address their 
temporal reach regarding cases already pending before VA at 
the time of enactment. Therefore, the Board turns to the 
question of whether application of the 2002 and 2003 
regulatory changes would have retroactive effect. 

In determining whether a statute or regulation has 
retroactive effect, the United Court of Appeals for the 
Federal Circuit (Federal Circuit) has created a three-part 
test encompassing the factors laid out in Landgraf.  See 
Princess Cruises  v. United States, 397 F.3d 1358, 1362-1363 
(Fed. Cir. 2005); see also Rodriguez v. Peake, 511 F.3d 
1147, 1153 (Fed. Cir. 2008); Kernea v. Shinseki, No. 2012-
7142 (Fed. Cir. Aug. 1, 2013).  To determine if a regulation 
change produces retroactive effects, VA must consider: 1) 
the nature and extent of the change of the law, 2) the 
degree of connection between the operation of the new rule 
and a relevant past event, and 3) familiar considerations of 
fair notice, reasonable reliance, and settled expectations.  
Id.  A new regulation has retroactive effects if it is less 
favorable to a claimant than the old regulation and a 
liberalizing law or regulation does not have retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  
If application of an amended regulation has a retroactive 
effect, then the regulation cannot be applied to cases 
pending at the time of its promulgation.  Rodriguez, 511 
F.3d at 1153. 

With regard to the first factor, the nature and extent of 
the 2002 and 2003 regulatory amendments were substantive 
rather than merely procedural or interpretive.  Pre-2002 
amendments, orthopedic and neurological manifestations of 
IVDS were rated together under the applicable diagnostic 
code.  The 2002 amendments including provisions for 
assigning separate evaluations for orthopedic and 
neurological symptoms of IVDS, whichever resulted in a 
higher evaluation.  Moreover, the 2003 amendments enacted 
specific objective criteria for rating the disability 
affected.  

With regard to the second factor, the Board notes that 
despite the substantive nature of these amendments, there is 
no connection between the operation of the 2002 and 2003 
amendments and past events.  In this regard, the initial 20 
percent rating for the disability at issue was based on 
reports of June 2000 VA examinations and private medical 
records dated from July to October 1999.  There is no 
evidence, nor has any argument been made, that the results 
of the VA examinations or findings in the private medical 
records would have been different depending on which version 
of the criteria was applied.  The past medical findings were 
based on objective observation and diagnostic testing; the 
Veteran has not argued, nor can any reasonable argument be 
made, that these findings would have been different had the 
Veteran known about the future changes to the rating 
criteria. 

With regard to the third factor, there is no evidence or 
argument that the Veteran did not have fair notice of the 
regulatory changes or relied on the prior regulation to his 
detriment, or that these regulatory changes otherwise upset 
settled expectations. 

Moreover, as discussed in detail below, application of the 
2002 and 2003 regulatory changes to the criteria does not 
mandate a disability rating less than 20 percent or 
otherwise impair the rights of the Veteran.  For these 
reasons, the Board finds that the 2002 and 2003 regulatory 
changes do not have retroactive effect and may be applied as 
of their dates of enactment.  To the extent the Joint Motion 
addresses whether the regulatory changes may be applied 
prior to their enactment, the Board notes that 38 U.S.C.A. § 
5110(g)  provides, in pertinent part, that "where 
compensation .... is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue."  In Landgraf, the 
United States Supreme Court concluded that, unless clearly 
provided otherwise, laws are presumed to operate 
prospectively.  Landgraf, 511 U.S. at 280; see also 
Rodriguez, 511 F.3d at 1153; Kuzma v. Principi, 341 F.3d 
1327, 1328-29 (Fed. Cir. 2003); VAOPGCPREC 7-03; VAOPGCPREC 
3-00. 

The Board also notes that the RO has evaluated the cervical 
spine disability under both the former applicable criteria 
(see the April 2001 rating decision and July 2002 SOC) and 
the revised applicable criteria (see the May 2004 SSOC).  
Accordingly, as the Board would not be applying any law in 
the first instance, there is no due process bar to the Board 
also considering each claim in light of the former and 
revised applicable rating criteria, as appropriate. 

Prior to September 26, 2003, the Veteran's cervical disc 
disease C-7 fracture was rated under Code 5285-5293.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27  (2008).  Here, Code 5285 reflects the Veteran's in-
service C7 fracture.  Under Code 5285, a 60 percent rating 
is warranted if there is no spinal cord involvement but 
there is abnormal mobility requiring a neck brace and a 100 
percent rating is warranted where there is cord involvement, 
or the Veteran is bedridden or requires long leg braces.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  However, the 
evidence below reflects that the Veteran does not experience 
from any such symptoms.  In such cases, residuals of 
vertebral fracture are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Id.  Here, as 
the Veteran's cervical disc disease is residual to his C-7 
fracture, the rating for this disability was assigned under 
Code 5293, for IVDS. 

A.	Prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under Code 5293 
as follows: moderate IVDS, with recurring attacks was rated 
20 percent disabling; severe IVDS, with recurring attacks 
with intermittent relief, was rated 40 percent; and 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the findings provide no 
basis for more than the currently assigned 20 percent 
rating, for the period from the July 21,1999 effective date 
of the grant of service connection to September 22, 2002. 

May 1999 service records reflect that the Veteran reported 
being in excellent health and not having any conditions that 
would limit his ability to work in his military specialty as 
a pilot.  Subsequent private treatment records reflect that 
the Veteran experienced severe pain in his neck and shoulder 
after a long bike ride in July 1999.  X-rays conducted at 
that time revealed degenerative changes at the C5-6 level.  

An August 1999 note states that the Veteran's pain had 
improved, but he had trigger point area of tenderness over 
the superior medial border of the scapula on the right side.  
A private physician noted that x-rays from August 1990 
revealed a "clay shoveler's fracture" of the spinous process 
of the C-7 vertebra, but subsequent, 1992, x-rays did not 
have the appearance of an old or acute injury and instead 
were suggestive for possible calcification, sesamoid, or 
ununited ossification center in the spinous process itself.  
The June 1992 x-ray report describes that area as "most 
likely a developmental variation of questionable clinical 
significance."  The Veteran's private physician questioned 
whether the Veteran had experienced fracture in 1990 or if 
the initial x-ray findings reflected the later-noted 
developmental defect. 

The Veteran visited a private orthopedist in July 1999 who 
observed pain with motion of the neck in any direction and 
assessed symptoms of spinal arthritis.  Although the Veteran 
informed the orthopedist of pain radiating down his right 
arm, the orthopedist noted that deep tendon reflexes, 
sensation, and motor functions were normal in both upper 
extremities.  An August 1999 MRI revealed small right 
lateral disc protrusion and degenerative bony change at C5-6 
causing ventral impression on the thecal sac and narrowing 
of the right foramen; and a broad-based right paramedian 
disc protrusion at C6-7 causing alteration in contour of the 
cord and compromise of the spinal canal and the right 
foramen.  The diagnoses were herniated discs at the C5-6 and 
C6-7 levels, to the right.  In August and September 1999, 
the Veteran underwent a series of three epidural injections 
with noted improvement. 

A December 1999 private treatment record reflects that the 
Veteran reported that he was rid of 99.5 percent of his 
pain, if not more, but was concerned about some atrophy of 
his triceps and pectoralis muscles.  The physician observed 
"superb" range of motion of the neck; a foraminal 
compression test was negative.  The right triceps reflex was 
present but less active than the left and there was no 
sensory deficit, but some miniscule right triceps weakness.  
Brachial radialis reflexes were also less active on the 
right than the left.  The impression was right C-7 root 
syndrome.  The private physician also noted that the X-ray 
did not show any residuals of fracture of the C-7 vertebral 
body.  MRI revealed minimal abnormality at C5-6 and a 
herniated disc at C6-7, on the right, causing the above 
symptoms.  

In March 2000, private treatment notes show that the Veteran 
had essentially no pain, but did report neck ache at night. 
His biceps and triceps reflexes were "a little bit down" on 
the right as well as his brachialis.   He also had "very 
minimal" weakness of his pectoralis and his triceps on the 
right side. 

Three separate VA examinations were conducted in June 2000 - 
general, orthopedic, and neurological.  On VA general 
medical examination, range of motion of the cervical spine 
was flexion to 46 degrees, extension to 40 degrees, lateral 
bending 18 degrees to the right and 24 degrees to the left; 
and rotation 56 degrees to the right and 50 degrees to the 
left. There was right pectoral atrophy and right triceps 
weakness.  The examiner noted the Veteran's history of an 
avulsion fracture and ordered radiographs.  X-ray revealed 
mild degenerative arthritic changes and disc disease at C5-
7.  The examiner observed that the Veteran "clearly had 
radiculopathy," but had since undergone epidural injections 
and, as a result, "by September [1999] the pain had 
resolved" although he still had some tingling in the right 
arm.

On VA orthopedic examination, range of motion of the 
cervical spine was flexion to 65 degrees, extension to 65 
degrees, right lateral rotation to 40 degrees, left lateral 
rotation to 70 degrees, right lateral flexion to 35 degrees, 
and left lateral flexion to 45 degrees, all with no 
complaints of pain.  There was no tenderness to palpation 
and no muscle spasm, but some muscle atrophy in the right 
pectoral region.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Grip was normal in both hands and sensory to 
scratch was normal in both upper extremities.  There was no 
current radiculopathy and functional impairment was rated 
between mild and moderate with additional loss in degrees of 
range of motion of right lateral rotation to 20 degrees and 
left lateral flexion to 10 degrees.  The Veteran complained 
of weakness and fatigability, but was unable to give 
examples, and there was no incoordination.  He described 
intermittent daily tingling of the dorsal right forearm, 
but, otherwise, sensation was normal.  The examiner opined 
that there was no current radiculopathy.

On June 2000 VA neurological examination, range of motion 
was "full in flexion, extension, and right and left axial 
rotation."  Lateral bending was to 30 degrees on the right 
and "perhaps 40 degrees on the right."  There was no 
evidence of paraspinous muscle spasm in the neck or cape 
muscles.  Strength of the extremities was 5/5 except for the 
right tricep, which was 4+.  There also was mild atrophy of 
the right pectoral and right tricep regions.  On sensation 
testing, there was decrease to light touch but not to 
pinprick in the lateral surface of the right forearm and 
upper arm but not the cape.  Reflexes were 2+ throughout 
with no evidence of asymmetry between the biceps, 
brachioradialis, or triceps reflexes.  Gait was normal.  The 
impression was that the Veteran's cervical disc disease 
caused a decrease in range of motion, there was cervical 
radiculopathy on the right, and the Veteran reported being 
severely affected by his neck trouble.  Specifically, he 
reported that he was unable to bike, jog, play basketball, 
or fly F-16 planes, which he reported had curtailed his 
military career.   However, the examiner noted that the 
Veteran was, at the time of the examination, working full 
time for Southwest Airlines.  X-rays of the cervical spine 
showed mild degenerative arthritic changes and disc disease 
at C5-C6 and C6-C7. The examiner observed that the Veteran's 
symptoms could be attributable to involvement of the C6-7 
nerve roots or the result of an anatomical variance of the 
area of innervation of C7.

An October 2001 military reserve examination reflects that 
the spine was evaluated as normal.  The Veteran completed a 
contemporaneous self report of medical history attesting 
that his health was "good" and he required "no meds."  
Although he reported having experienced herniated discs in 
his neck "1999-2000," and being in receipt of a 20 percent 
VA disability rating for his neck, he did not report any 
current symptoms and the reviewing physician described him 
as a "healthy male."

In February 2002, the Veteran wrote to VA and stated that he 
had required three epidural blocks to control the neck pain 
that had radiated down his arm.  He wrote again in September 
2002 and contended that he was entitled to a disability 
rating over 20 percent because he woke up each day with a 
neck ache and decreased range of neck motion that gradually 
improved throughout the day.

The above evidence reflects that, prior to September 23, 
2002, the symptoms of the Veteran's cervical disc disease 
more closely approximated moderate, rather than severe, 
IVDS, warranting the current 20 percent rating under Code 
5293.  Although the Veteran reported radiating pain from his 
neck into his right arm, most neurological findings were at 
or near normal - his private orthopedist observed in July 
1999 that his sensation, reflexes, and motor functions were 
normal and the June 2000 orthopedic VA examiner determined 
that there was no current radiculopathy.  Although the June 
2000 neurological VA examiner did diagnose cervical 
radiculopathy, he observed those symptoms could either be 
attributable to an anatomical variance or to nerve root 
involvement of the cervical disability.  Regardless, the 
radiculopathy was limited to slightly (4+) decreased right 
tricep strength with some mild atrophy and decrease to light 
touch, but not to pinprick, in the lateral surface of the 
right forearm and upper arm.  Although medical professionals 
have issued conflicting opinions as to whether or not the 
Veteran actually has radiculopathy due to the cervical spine 
disability, clinical assessments of radicular symptoms have 
consistently reflected that they are mild in severity.

The Board also notes that, during this period, a rating 
higher than 20 percent is not warranted under any other 
potentially applicable diagnostic codes.  As the evidence 
reflects no evidence of ankylosis, a rating under former 
Code 5287 is not appropriate.  As noted in the Joint Remand 
and above, pertaining to residuals of fracture of vertebra, 
Code 5285 provides that in cases such as this, the 
disability is rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  

During this time period, limitation of motion of the 
cervical spine is assessed under Code 5290.  Former Code 
5290, provides a rating of 10 percent for slight limitation 
of motion, a 20 percent for a moderate limitation of motion, 
and a 30 percent for severe limitation of motion.  As the 
terms "slight," "moderate" and "severe" are not defined in 
the rating schedule, VA must, rather than applying a 
mechanical formula, evaluate all the evidence to render a 
decision that is "equitable and just."  38 C.F.R. § 4.6. 

The evidence prior to September 23, 2002 reflects that the 
results of range of motion testing on flexion and extension 
were either normal or better, and lateral flexion and 
rotation were reduced, but only slightly or moderately.  
Thus, the Veteran's cervical disc disease resulted in mild, 
no more than moderate, limitation of motion of the cervical 
spine, warranting no more than a 20 percent rating under 
former Code 5290.  

The Board is mindful that the Veteran has complained in 
letters to VA and to VA examiners of pain with motion and 
pain restricting motion, but he also reported a lack of pain 
to private physicians after September 1999 and was evaluated 
as normal by the military in October 2001.  Although VA may 
consider any demonstrated functional loss attributable to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, in 
conjunction with the rating criteria (see 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995)), the 
overall level of disability demonstrated by the Veteran is 
not commensurate  with the degree of motion loss required 
for a rating higher than 20 percent even with consideration 
of pain and fatigue.  Moreover, to the extent that the 
Veteran did report pain and fatigue, no VA examiner noted 
any further loss of motion or function  - the Board finds 
that a disability rating in excess of 20 percent may not be 
granted under the pertinent rating criteria.  In fact, as 
the medical evidence does not reflect that he experienced 
overall moderate loss of motion required for the currently 
assigned 20 percent rating, he was already being compensated 
for any functional loss associated with his complaints of 
pain.

An additional 10 percent rating, for demonstrable deformity 
of vertebral body, also is not warranted.  Although the 
claims file documents a prior fracture of the C-7 vertebra, 
private physicians have observed no evidence of the fracture 
on MRI and X-ray.  One private physician even questioned 
whether the Veteran had, in fact, fractured the C-7 
vertebra.  While the MRI and X-rays did not reveal deformity 
resulting from the fracture of the C-7 vertebra, there was 
evidence of degenerative changes at the C5-6 and C6-7 
levels.  Further, as noted by the Court in the June 2010 
Joint Motion for Remand, evidence - particularly an August 
1999 MRI - also reflects "right lateral disc protrusion and 
degenerative bony bar causing indentation on the thecal sac 
and associated uncinate spur" as well as stenosis.  The 
Court directed that the Board should determine whether those 
findings, with the evidence of degeneration, reflected a 
demonstrable deformity or to obtain a medical opinion to 
that effect.  As noted above, the Board has remanded the 
Veteran's appeal on multiple occasions in order to obtain an 
examiner's opinion as to the current and past severity of 
his service-connected cervical spine disability.  As the 
Veteran did not appear for examination, pertinent regulation 
requires the Board to rate his claim based on the evidence 
of record.  38 C.F.R. § 3.655(b).

Despite the MRI and X-ray findings of record, the Board 
finds that the evidence of record does not reflect that the 
Veteran had a demonstrable deformity of vertebral body such 
that an additional 10 percent rating is warranted.  
Specifically, the Veteran has been awarded service 
connection for a fracture of C7 with associated degenerative 
disc disease.  As shown by multiple private physicians' and 
VA examiners' interpretations of spinal images obtained 
during the pertinent part of the appellate period, the 
Veteran does not have demonstrable deformity at C7 
attributable to fracture.  The Board is mindful that, as the 
Court noted in the June 2010 Joint Motion for Remand, other 
symptoms are manifest.  However, the rating criteria is 
clear - Code 5285 is for rating "vertebra, fracture of, 
residuals" and refers to "demonstrable deformity of 
vertebral body."  Here, the Veteran's cervical fracture was 
documented at C7 and the imaging evidence, as interpreted by 
multiple physicians, shows no evidence of fracture -and thus 
no demonstrable deformity- in the C7 vertebral body.

In specific regard to the Court's direction to the Board to 
consider whether disc symptomatology may be reflective of 
deformity, the Board again notes that the rating criteria 
refer specifically to "vertebra" and "vertebral body."  
Vertebra is defined as "any of the thirty-three bones of the 
spinal column."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
2079 (31st Ed. 2007) (emphasis added); and see Kirwin  v. 
Brown, 8 Vet. App. 148, 153 (1995) (three judge panel 
decision) (holding that the Board had erroneously placed 
"reliance on [a] medical treatise [] for more than purely 
definitional purposes" in violation of the earlier holding 
in Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (notice and 
comment of reliance on medical evidence outside the record 
must be given the claimant)).  The Board notes that the 
corollary of Kirwin is that information from medical sources 
outside the record can be used for purely definitional 
purposes.

As detailed above, the degenerative changes associated with 
the service-connected spinal disability warrant no more than 
a 20 percent rating.  To the extent these degenerative 
changes involve the bony processes such that evaluation 
under Code 5003 may be considered in the alternative for 
rating as arthritic change, Code 5003 also rates based on 
limitation of motion, which, as discussed, warrants no more 
than a 20 percent rating.  See 38 C.F.R. § 4.71a , Code 
5003.



B.	September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (Code 5293) was to be 
evaluated by one of two alternative methods: on the basis of 
total duration of incapacitating episodes over the previous 
12 months, or, alternatively, by combining under 38 C.F.R. § 
4.25  separate ratings for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under former Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a , Code 5293, Note (1) (2003). 

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the probative evidence of 
record also provides no basis for more than the currently 
assigned 20 percent rating for the period from September 23, 
2002 to September 25, 2003. 

A November 2002 VA examination report reflects that the 
Veteran had no incapacitating episodes the prior twelve 
months.  There is thus no basis for rating the Veteran's 
cervical disc disease based on total duration of 
incapacitating episodes under Code 5293 (2003).  

In addition, during the examination, the Veteran indicated 
during the examination that he felt tingling in the dorsal 
forearm about once per week, but grip was normal in both 
hands, capillary circulation in the fingers was normal, 
there was no tenderness to palpation or muscle spasm, and 
deep tendon reflexes were 2+ bilaterally.  

A February 2003 VA treatment note reflects that the Veteran 
reported his history of C7 fracture, but stated that he had 
received nerve blocks and currently was stable, had no 
radiation and no weakness.  In April 2003, the Veteran 
completed a Reserve Component Health Risk Assessment and 
indicated that his health was "excellent," that he did not 
regularly take any pain medication, that he has no health 
condition that would preclude running for one to three 
miles, that his treating physician had not placed him on 
restricted activity, that he had "no orthopedic problems 
that prevent regular exercise or become bothersome during 
exercise," and that he had not missed more than seven days 
of work in the last year due to any illness or injury.

For the time period in question, there is no medical 
evidence of chronic neurological manifestations as defined 
in Code 5293, Note 1 (2003) (i.e., present constantly or 
nearly so), other than the right upper extremity 
radiculopathy for which the Veteran is separately 
compensated by a 10 percent rating effective September 23, 
2002.  As such, there is no additional neurological 
disability warranting a rating higher than 20 percent for 
cervical disc disease. 

In addition, range of motion of the cervical spine during 
the November 2002 VA examination was measured at 45 degrees 
of flexion, 45 degrees of extension, lateral rotation to 45 
degrees bilaterally, and side bending to 30 degrees 
bilaterally.  Although the Veteran did report some pulling 
on right and left lateral flexion, there was no ankylosis 
warranting a higher rating under Code 5287 (2003) and there 
was no measurement of any severe limitation of motion of the 
cervical spine that would warrant a higher, 30 percent, 
rating under Code 5290. 

As noted above, the Veteran wrote to VA in September 2002 
and contended that he woke up daily with an ache in his neck 
and reduced range of motion that gradually improved 
throughout the day.  He also testified before a Decision 
Review Officer in October 2002 and reported that his only 
manifestations of the service-connected cervical spine 
disability were pain and loss of motion.  The Board notes 
that the Veteran is certainly competent to report his 
symptoms, and his complaints have been considered.  However, 
as the Board observed above in regard to the time period 
prior to September 23, 2002, here, again, the overall level 
of disability demonstrated by the Veteran is not 
commensurate with the degree of motion loss required for a 
disability rating higher than 20 percent rating-even with 
consideration of pain.  Even after taking the factors 
identified in sections 4.40 and 4.45 and DeLuca into 
consideration, a disability rating in excess of 20 percent 
may not be granted under the pertinent rating criteria.  
Again, as the medical evidence does not reflect that he 
experiences the extent of loss of motion required for even 
for the currently assigned 20 percent rating, he is already 
being compensated for any functional loss associated with 
his complaints of pain and fatigue.

C.	From September 26, 2003

Effective September 26, 2003, the Code for IVDS was 
renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, were, also effective 
September 26, 2003,  set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  The revised 
criteria provide that IVDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine (to include consideration of separate ratings for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 

Pertinent to the cervical spine, the General Rating Formula 
provides that a 30 percent rating is warranted where there 
is forward flexion of the cervical spine to 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  A 
40 percent rating is assignable where there is unfavorable 
ankylosis of the entire cervical spine and a 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a , Codes 5235-5243.  
Normal range of motion of the cervical spine is flexion to 
45 degrees, extension to 45 degrees, lateral flexion to 45 
degrees in each direction, and rotation to 80 degrees in 
each direction.  See 38 C.F.R. § 4.71a , Plate V. 

Considering the pertinent evidence, as detailed below, in 
light of the above-noted criteria, the Board finds that the 
findings provide no basis for a rating higher than the 
currently assigned 20 percent since September 26, 2003. 

In April 2004, the Veteran completed a Reserve Component 
Health Risk Assessment and indicated that his health was 
"very good," that he did not regularly take any pain 
medication, that he has no health condition that would 
preclude running for one to three miles, that his treating 
physician had not placed him on restricted activity, that he 
had "no bone, joint, or muscle problems that prevent regular 
exercise or become bothersome during exercise," and that he 
had not missed more than seven days of work in the last year 
due to any illness or injury.

A May 2004 private treatment note states that the Veteran's 
C7 nerve root problem had "resolved nicely," but he 
continued to experience intermittent neck pain.

VA afforded the Veteran a spinal disorders examination in 
October 2004.  The resulting report reflects that the 
Veteran was still working full time as a pilot for Southwest 
Airlines, but found it difficult to extend his neck.  He 
reported that he could not fly high performance aircraft in 
the Reserves and could not run as long as he used to.  The 
Veteran stated that his neck hurt "intermittently," with no 
flare-ups, and occasional tingling, but no numbness, in the 
right upper extremity.  The Veteran was not undergoing 
current treatment and had not been treated by a doctor in 
the past 12 months. 

On examination, manual muscle strength was 5/5 bilaterally, 
there was no tenderness to palpation or muscle spasm, and 
deep tendon reflexes were 2/4 bilaterally, except for right 
biceps which were 1/4.  Sensory examination of the upper 
extremities was normal to light touch.  Range of motion of 
the cervical spine was flexion to 45 degrees, extension to 
55 degrees, right lateral rotation to 65 degrees, left 
lateral rotation to 75 degrees, right lateral flexion to 20 
degrees, and left lateral flexion to 25 degrees, with slight 
complaint of pain.  There was no change with repetition of 
flexion/extension.  The examiner diagnosed cervical spine 
degenerative disc disease with radicular symptoms to the 
right.

Subsequent, February 2005, EMG testing revealed a normal 
study of the upper extremities showing no 
electrophysiological evidence of a radiculopathy, 
plexopathy, or polyneuropathy on the right side.

In April 2005, the Veteran completed another Reserve 
Component Health Risk Assessment and indicated that his 
health was "excellent," that he did not regularly take any 
pain medication, that he has no health condition that would 
preclude running for one to three miles, that his treating 
physician had not placed him on restricted activity, and 
that he had not missed more than seven days of work in the 
last year due to any illness or injury.  However, he did 
indicate that he had "bone, joint, or muscle problems that 
prevent regular exercise or become bothersome during 
exercise" - the Veteran did not specify the problem(s).  A 
physician's note on the assessment states that he had been 
medically qualified to continue flying by the FAA.

A January 2006 note from the Veteran's private physician 
states that his right upper extremity symptoms attributed to 
his cervical spine disability had "resolved spontaneously."

VA afforded the Veteran another examination in April 2006.  
He reported gradual resolution of his neck pain, stiffness, 
and loss of motion, but continued to report some weakness of 
the right upper extremity.  Upon examination, flexion was 
normal, extension was limited to 45 degrees, lateral bending 
was limited to 30 degrees, and axial bending bilaterally was 
60 degrees.  Reflexes were full and normal, but sensory 
examination revealed decreased sharpness on pin prick 
testing of the lateral upper extremity.  All muscle testing 
was 5/5 except right bicep, tricep, and external shoulder 
rotation which were all 4+.  The examiner attributed the 
neurological findings to neural and spinal stenosis.  

In later April 2006, the Veteran completed another Reserve 
Component Health Risk Assessment and indicated that his 
health was "excellent," that he did not regularly take any 
pain medication, that he has no health condition that would 
preclude running for one to three miles, that his treating 
physician had not placed him on restricted activity, that he 
had no "orthopedic problems that prevent regular exercise or 
become bothersome during exercise," and that he had not 
missed more than seven days of work in the last year due to 
any illness or injury.  

An August 2006 examination addendum states that the Veteran 
does have residual radiculopathy associated with his 
service-connected cervical spine disability.

During the January 2007 Board hearing, the Veteran testified 
that his neck had not changed in severity since the last VA 
examination, that he misses approximately three to four days 
of work each year due to a combination of back and neck 
problems, and that he still experiences radiculopathy 
manifested as some weakness in the right upper extremity.  
The Veteran reported taking over-the-counter pain medication 
such as Tylenol for neck pain and that neck ache and 
stiffness often made it uncomfortable for him to swivel his 
head as required by his work as a pilot.

In April 2007, the Veteran completed another Reserve 
Component Health Risk Assessment and indicated that his 
health was "good," that he regularly takes Advil for back 
pain, that he has back pain with physical activity, that he 
has a (unspecified) health condition that would preclude 
running for one to three miles, and he had "orthopedic 
problems that prevent regular exercise or become bothersome 
during exercise," but that his treating physician had not 
placed him on restricted activity.  He also indicated that 
he had missed more than seven days of work in the last year 
due to illness or injury.  A physician notation on the 
assessment reflects that the Veteran's problems were limited 
to back pain, and that, despite the back pain, he had been 
medically cleared for commercial flight.

A June 2007 VA examination specific to a lumbar spine 
disability reflects that the Veteran was still working as a 
commercial airline pilot and that, although he had missed 10 
to 12 days of work over the last year, those absences were 
attributable to his back. 

The medical evidence of record shows that forward flexion of 
the cervical spine has not been limited to 15 degrees or 
less and there is no favorable ankylosis of the entire 
cervical spine.  Due to the lack of any such findings, the 
Veteran is not entitled to a higher, 30 percent rating under 
the General Rating Formula.  Moreover, as there were no 
incapacitating episodes, there is no basis for rating the 
Veteran's cervical disc disease based on the formula for 
rating IVDS based on such episodes.  In addition, other than 
the symptoms relating to the right upper extremity 
radiculopathy for which the Veteran is being separately 
compensated, the neurological findings of record - October 
2004 and April 2006 VA examinations - reflect that there are 
no additional associated neurological abnormalities 
warranting a higher rating under the General Rating Formula. 

The Board notes that the Veteran is certainly competent to 
report his symptoms, and his complaints of pain and 
stiffness have been considered.  However, although VA may 
consider any demonstrated functional loss attributable to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, in 
conjunction with the rating criteria (38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-07), the evidence does not 
reflect any additional functional loss after repetitive 
motion testing that is commensurate with the degree of 
motion loss required for a higher rating.  Moreover, as 
specified the General Rating Formula, the rating criteria 
apply "with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching."  38 C.F.R. § 4.71a.  In 
view of the foregoing, even after taking the factors 
identified in sections 4.40 and 4.45 and DeLuca into 
consideration, the Board finds that a disability rating in 
excess of 20 percent may not be granted under the pertinent 
rating criteria.

For all the foregoing reasons, the Board concludes that 
there is no basis for staged rating, pursuant to Fenderson, 
and that the claim for an initial rating in excess of 20 
percent for cervical disc disease, C-7 fracture must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine, but finds that the preponderance of the evidence 
is against assignment of any higher rating.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 

D.	Other Considerations

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  
Additionally, the Board finds that at no point pertinent to 
this appeal has the disability been shown to be so 
exceptional or unusual to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (1) (cited in the May 2004 SSOC). 

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b) 
(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, 
Ch. 6, Sec. B (5) (c).  Therefore, initially, there must be 
a comparison between the level of severity and the 
symptomatology of the claimant's disabilities with the 
established criteria provided in the rating schedule for the 
disabilities.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned ratings are therefore adequate, and no referral 
for extra-schedular consideration is required.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b) (1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step: a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular rating 
criteria are adequate to rate the disability under 
consideration at all pertinent points.  A comparison between 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule reveals 
that his disability picture is adequately addressed by the 
rating schedule.  Specifically, the General Rating Formula 
for Diseases and Injuries of the Spine contemplate the 
symptoms experienced by the Veteran-specifically, pain and 
loss of range of motion-and that Formula provides for higher 
ratings based upon a showing of additional or more 
significant impairment that the Veteran does not have, such 
as severe muscle spasms, anklylosis, and IVDS with 
incapacitating episodes.  Hence,  the rating schedule fully 
contemplates the symptomatology described by the Veteran and 
provides for ratings higher than that assigned when 
warranted.  Significantly, there is no medical indication or 
argument that the applicable criteria are otherwise 
inadequate to rate the disability.  

As the threshold requirement for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b) (1) is not met, referral for 
consideration of an extra-schedular rating is not required.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

The Board further notes that, in certain circumstances, a 
claim for total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
may be considered a component of a claim for higher rating 
when the inability to work due to the disability under 
consideration is raised by the Veteran or the record.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such is 
not the case here.  The evidence of record reflects that the 
Veteran is currently employed and has been employed 
throughout the appellate period.  Although he has contended 
that his cervical spine disability can result in discomfort 
while he is working, he has not contended that disability 
renders him unable to work.  As such, consideration of the 
Veteran's entitlement to a TDIU due to his cervical spine 
disability in the context of the current claim for increase 
is not required.


ORDER

An initial rating in excess of 20 percent for cervical disc 
disease, C-7 fracture, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


